Barnard, P. J.
The evidence returned shows that the relator was a licensed innkeeper; that he kept open his barroom on Sundays. The proof warrants a conclusion that the persons who frequented and drank beer upon the premises were not travelers, but were such as frequented Saloons. The decision of the Westchester court of sessions had no relevancy. The indictment was for not keeping his inn closed on Sunday. The relator had an opportunity to present his defense on the 6th of November, 1891, after the session had sustained the demurrer to the indictment. The motion to dismiss the complaint was properly denied. The proceedings before the county court of sessions did not bar this complaint, and the evidence established that the frequenters of the barroom on Sundays were not guests of an hotel. The judgment of the comtnissioners should therefore be affirmed, with costs.
All concur.